DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-7 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-17 of U.S. Patent No. 10,603,445 (see particularly claims 1-7. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent anticipate the instantly filed claims such that each and every limitation of the instant claims is recited within the claims of the reference patent. 
Regarding Claim 1, ‘445 claims (see Clm. 1), inter alia, a needle actuator assembly (see Ln. 3) for a drug delivery system (see preamble), the needle actuator assembly comprising:

A needle shuttle (see Ln. 8), comprising:
	A cam surface (Ln. 9), and
	A biasing member (Ln. 10),
Wherein the needle shuttle is moveable along a vertical axis between a retracted position and an extended position (Ln. 11-13), the needle shuttle configured to move between the retracted position and the extended position through engagement between the guide surface of the needle actuator body and the cam surface of the needle shuttle and responsive to the needle actuator body moving from the pre-use position to the post-use position (Ln. 13-19),
Wherein, when the needle actuator body is in the post-use position, the biasing member of the needle shuttle biases the needle shuttle toward the extended position in a direction substantially parallel with the vertical axis (Ln. 20-24); and
A needle received by the needle shuttle (Ln. 25).
Clm. 2 maps to Clm. 2
Clm. 3 maps to Clm. 3
Clm. 4 maps to Clm. 4
Clm. 5 maps to Clm. 5
Clm. 6 and 7 include limitations directed toward “the needle shuttle is disposed internal with respect to then needle actuator body” in conditions of movement between the pre-use positions and post-use positon as well as the extended position, arguendo, that Applicant does not agree that such limitations are implicit to the claims 1-7 of the issued patent, the Applicant’s attention is directed toward, for example, U.S. Patent No. 9,566,384 (“Gyrn”) which may form the basis of an Obvious Type Double Patenting of Claims 6 and 7 in association with Claims 1-7 of the issued reference patent – whereby Gyrn describes a substantially similar needle actuator body (38) which houses a needle shuttle (52) internal thereto such that a camming surface (51) is engageable with guide surfaces (39) provided by the needle actuator body to permit the shuttle to be guided between pre-use retracted (Fig. 1A), extended (Fig. 1B), and post-use retracted (Fig. 1C) positions. As such, locating the needle shuttle within the needle actuator body merely presents an obvious, specific implementation of the invention of Claims 1-7 of the reference patent to arrange a shuttle which is cammingly received by guiding surfaces of the actuator body to permit movement thereof to cause selective advancement and retraction of the needle in a manner consistent with the claims and specification of the reference patent. As such, Claims 6 and 7 make no contribution over the claims of the reference patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/0040254 (“Gyrn”) in view of U.S. Publication No. 2002/0055711 (“Lavi”).
Regarding Claim 1, Gyrn discloses a needle actuator (1) for a drug delivery system, the needle actuator assembly comprising:
	A needle actuator body (38) having a guide surface (39), the needle actuator body being configured to move between a pre-use position (see Fig. 1A) and a post-use position (see Fig. 1C);  
a needle shuttle (52) comprising: 
a cam surface (51).

	Gyrn, as modified, provides for needle shuttle to be moveable along a vertical axis (see i.e. the vertical axis concentric to 101 – see Figs. 1) between a retracted position (Fig. 1A – see also Fig. 1C) and an extended position (see Fig. 1B), the needle shuttle configured to move between the retracted position and the extended position through engagement between the guide surface of the needle actuator body and the cam surface of the needle shuttle (see Fig. 1A-1C) and responsive to the needle actuator body moving from the pre-use position (Fig. 1A) to the post-use position (Fig. 1C), and wherein, when the needle actuator body is in the post-use position, the biasing member of the needle shuttle biases the needle shuttle toward the extended position in a direction substantially parallel with the vertical axis (see modification in view of Lavi – wherein a spring is provided to assist with insertion – as opposed to withdrawal – thereby increase the force by which the needle is applied into the skin to provide for more consistent penetration);  and 

Regarding Claims 2-3, Gyrn discloses a linear guide post (see e.g. cannula 22), wherein the needle shuttle moves along the guide post (see Fig. 1A-1C) and the guide post is linear. 
Regarding Claim 4-5, Gyrn discloses the cam surface of the needle shuttle 
comprises a first cam member (51) and wherein the guide surface is non-linear and comprises a first side (see Fig. 1A-1C). While Gyrn discloses that the shuttle and guide surface comprise second sides (i.e. the reverse from that shown in Figs. 1A-1C) Gyrn fails to explicitly contemplate a second cam member corresponding to a second guide surface side. However, it is well-accepted the mere duplication of the operative parts of an invention has no patentable significance unless a new an unexpected result is produced, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide a second cam member spaced form the first cam member, the second cam member corresponding to a second side of a the guide surface positioned opposite from the first side such that the needle shuttle is maintained within two opposed camming guides to evenly distribute the engagement forces therebetween preventing listing of the shuttle and reducing the likelihood of binding between a single cam and guide surface – wherein both camming surfaces are provided redundantly such that the first and second cam member of the needle shuttle are configured to engage the respective first and second sides of the guide surface to move the needle shuttle from the retracted position to the extended position, and wherein the first and second cam members of the needle shuttle are configured to 
	Regarding Claims 6 and 7, the invention of Gyrn is constructed such that the needle shuttle is disposed internal with respect to the needle actuator body in all configurations (see Fig. 1A-1C) such that the needle shuttle is inserted when the body moves between pre and post-use positions as well as when the needle shuttle is in the extended position.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        02/23/2022